DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 5-7, and 10-12 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant's arguments in section "The Proposed Combination of Teachings Render the Prior Art Unsatisfactory for Intended Purpose" were considered and persuasive. The combination of the introduction path being above the impeller and discharge path being below the storage portion where the axis of the disc is horizontal to allow for gravity to make sure foreign matter particles do not return to the impeller is allowable subject matter. The closest prior art combination of Mei US 10280932 in view of Japikse US 6699008, Jones US 4981018 and Karassik US 4037985 does not teach the pathing of the introduction path, being above the impeller, to the foreign matter storage, which is above the discharge, to the discharge. The combination between Karassik and Japikse would not be considered due to the nature of the pathways and lack of motivation to combine the references. Jaspikse uses the pathway to clear debris from unusable flow and Karassik does not remove particles from fluid but rather flushes a ring. Therefore, there would be no motivation to have the Karassik’s structure of the passages being modified into Jaspikse passage. Applicant further explains this on page 10 of the remarks on 9/2/2021. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745